 Case: 4:18-cv-00171-JCH Doc. #: 115 Filed: 01/28/20 Page: 1 of 3 PageID #: 734



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ERIC SMITH,                                     )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )             No. 4:18CV0171 JCH
                                                )
ST. CHARLES COUNTY, et al.,                     )
                                                )
              Defendants.                       )
                                                )

                    THIRD AMENDED CASE MANAGEMENT ORDER

       This matter is before the Court on the Parties’ Joint Motion to Amend/Correct Case

Management Order, filed January 24, 2020. (ECF No. 112). Upon consideration, the Court will

grant the motion.

       Accordingly,

       IT IS HEREBY ORDERED that the Joint Motion to Enter an Order Amending the Case

Management Order, (ECF No. 112) is GRANTED, and the Case Management Order in this case

is MODIFIED as follows:

       1. Any motions to dismiss, motions for summary judgment, motions for judgment on the
          pleadings or, if applicable, motions to exclude testimony pursuant to Daubert v.
          Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co. Ltd v.
          Carmichael, 526 U.S. 137 (1999), must be filed no later than May 22, 2020.
          Responses shall be filed no later than June 22, 2020. Any reply shall be filed no later
          than July 2, 2020. In the event dispositive motions are filed prior to the above
          specified date, the opposing party shall file a response thirty days after the filing of
          the dispositive motion. A reply may be filed ten (10) days after the filing of the
          response. Briefing of such motions shall be governed by E.D.Mo. L.R. 4.01.

       IT IS FURTHER ORDERED that this action is set for a JURY trial on November 2,
2020, at 09:00 AM. This is a four-week docket, and the parties are expected to be ready and
available for trial on the first day of the docket and thereafter on twenty-four hours notice.
Parties should be prepared to select a jury prior to the trial date if called upon to do so by
the Court.
 Case: 4:18-cv-00171-JCH Doc. #: 115 Filed: 01/28/20 Page: 2 of 3 PageID #: 735




        Pursuant to Local Rule 8.04 the court may tax against one or all parties the per diem,
mileage, and other expenses of providing a jury for the parties, when the case is terminated or
settled by the parties at a time too late to cancel the jury attendance or to use the summoned
jurors in another trial, unless good cause for the delayed termination or settlement is shown.

      In this case, unless otherwise ordered by the Court, the attorneys shall, not less than
twenty (20) days prior to the date set for trial:

       1. Stipulation: Meet and jointly prepare and file with the Clerk a JOINT Stipulation of
          all uncontested facts, which may be read into evidence subject to any objections of
          any party set forth in said stipulation (including a brief summary of the case which
          may be used on Voir Dire).
       2. Witnesses:

              a. Deliver to opposing counsel, and to the Clerk, a list of all proposed witnesses,
                 identifying those witnesses who will be called to testify and those who may be
                 called.

              b. Except for good cause shown, no party will be permitted to call any witnesses
                 not listed in compliance with this Order.

       3. Exhibits:

              a. Mark for identification all exhibits to be offered in evidence at the trial
                 (Plaintiffs to use Arabic numerals and defendants to use letter, e.g., Pltf-1,
                 Deft.-A, or Pltf Jones-1, Deft-Smith-A, if there is more than one plaintiff or
                 defendant), and deliver to opposing counsel and to the Clerk a list of such
                 exhibits, identifying those that will be introduced into evidence and those that
                 may be introduced. The list shall clearly indicate for each business record
                 whether the proponent seeks to authenticate the business record by affidavit or
                 declaration pursuant to Fed. R. Evid. 902(11) or 902(12).

              b. Submit said exhibits or true copies thereof, and copies of all affidavits or
                 declarations pursuant to Fed. R. Evid. 902(11) or 902(12), to opposing
                 counsel for examination. Prior to trial, the parties shall stipulate which
                 exhibits may be introduced without objection or preliminary identification,
                 and shall file written objections to all other exhibits.

              c. Except for good cause shown, no party will be permitted to offer any exhibits
                 not identified or not submitted by said party for examination by opposing
                 counsel in compliance with this Order. Any objections not made in writing at
                 least ten (10) days prior to trial may be considered waived.

       4. Depositions, Interrogatory Answers, and Requests for Admissions:




                                             -2-
 Case: 4:18-cv-00171-JCH Doc. #: 115 Filed: 01/28/20 Page: 3 of 3 PageID #: 736



              a. Deliver to opposing counsel and to the Clerk a list of all interrogatory answers
                 or parts thereof and depositions or parts thereof (identified by page and line
                 numbers), and answers to requests for admissions proposed to be offered in
                 evidence. At least ten (10) days before trial, opposing counsel shall state in
                 writing any objections to such testimony and shall identify any additional
                 portions of such depositions not listed by the offering party which opposing
                 counsel proposes to offer.

              b. Except for good cause shown, no party will be permitted to offer any
                 interrogatory answer, or deposition or part thereof, or answer to a request for
                 admissions not listed in compliance with this Order. Any objections not made
                 as above required may be considered waived.

       5. Instructions: Submit to the Court and to opposing counsel their written request for
          instructions and forms of verdicts reserving the right to submit requests for additional
          or modified instructions at least ten (10) days before trial in light of opposing party’s
          requests for instructions. (Each request must be supported by at least one pertinent
          citation.).

       6. Trial Brief: Submit to the Court and opposing counsel a trial brief stating the legal
          and factual issues and authorities relied on and discussing any anticipated substantive
          or procedural problems.

       7. Motions In Limine: File all motions in limine to exclude evidence, and submit a
          courtesy copy directly to the Court’s chambers, at least ten (10) days before trial.

          Failure to comply with any part of this order may result in the imposition of
          sanctions.


       IT IS FURTHER ORDERED that all other provisions of the Court’s October 8, 2019,

Case Management Order (ECF No. 71) remain in effect.



Dated this 28th Day of January 2020.



                                                                       /s/ Jean C. Hamilton
                                                                     JEAN C. HAMILTON
                                                          UNITED STATES DISTRICT JUDGE




                                               -3-
